Title: To John Adams from John Quincy Adams, 4 September 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Philadelphia 4. Septr. 1801.

After a passage of 58 days from Hamburg we have this day landed here, where we purpose to stay five or six days—My wife will then go to spend a few weeks with her parents at Washington, and I shall hasten towards Quincy where I hope within three weeks to present myself before you—Her health though yet very infirm is better than we could have expected, and your little Grandson is as hearty as any sailor of his age that ever cross’d the ocean.
My brother Thomas is with us, and we have so much to say to each other that I have scarcely been able to snatch a minute to inform you of our arrival, and to renew the assurance of our ever faithful and dutiful affection
John Q. Adams.